—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered July 1, 1999, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court should have granted him youthful offender status is unpreserved for appellate review, since he failed to object or move to withdraw his plea on this ground (see, People v Moralez, 267 AD2d 334; People v Maybeck, 157 AD2d 861). In any event, given that the defendant inflicted upon his victim serious injuries that required hospitalization, the court providently exercised its discretion in denying him youthful offender treatment (see, People v Granton, 236 AD2d 624; People v Vera, 206 AD2d 494). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.